990 A.2d 469 (2010)
In re Edward M. FINK, Respondent.
No. 09-BG-1244.
District of Columbia Court of Appeals.
March 11, 2010.
Before: REID, Associate Judge and SCHWELB[*] and KING, Senior Judges.

ORDER
PER CURIAM.
On consideration of the May 11, 2009, Supreme Court of New Jersey Order disbarring respondent from the practice of law in that jurisdiction by consent, see Matter of Edward M. Fink, 198 N.J. 618, 969 A.2d 1132 (2009), this court's November 2, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, respondent's response thereto, and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that Edward M. Fink, is hereby disbarred from the practice of law in the District of Columbia See In re Addams, 579 A.2d 190, 191 (D.C.1990) (en banc); D.C. Bar R. XI, § 11(c). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment shall run from November 2, 2009.
NOTES
[*]  Schwelb, Senior Judge, dissenting.

In light of the exceptional circumstances, including Fink's age, apparent debilitating illness, and suspension from the practice of law, I do not believe that proceeding with disbarment at this time will serve any useful purpose.